CHAPMAN, Justice.
This is a suit filed by plaintiff-appellee, Julio Valdez, against appellant, Ralph Lowe, for rents due under and by virtue of a written lease agreement on real property in the City of Post, Texas.
The judgment is based upon a jury verdict finding that there was not a mutual mistake of the parties in the dimension of the lot involved in the rental contract.
Appellant has brought forward eight points of error alleged as made by the court in the conduct of the trial. Not a single point is briefed or argued and no place in the record is cited showing the errors alleged in the points. He has just simply brought forward eight naked points of error.
Having failed to brief the points, they must be considered by us as having been waived. Burgess v. Sylvester, 143 Tex. 25, 182 S.W.2d 358; Rule 418, Vernon’s Ann.Tex.Rules of Civil Procedure; Piedmont Fire Ins. Co. v. Ladin, Tex.Civ.App., 174 S.W.2d 991 (refused WM) ; San Antonio Joint Stock Land Bank v. Malcher, Tex.Civ.App., 164 S.W.2d 197 (refused WM); Doherty v. San Augustine Independent School Dist., Tex.Civ.App., 178 S.W.2d 866 (refused WM).
Accordingly the judgment of the trial court is in all things affirmed.